IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                       NO. WR-81,078-04



                       EX PARTE MIGUEL MARTINEZ, Applicant



               ON APPLICATION FOR WRIT OF HABEAS CORPUS
                            CAUSE NO. 1374263-B
            IN THE 184TH DISTRICT COURT FROM HARRIS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to twenty years’ imprisonment.

       Applicant contends that he was denied the opportunity to file an appeal. Counsel filed an

affidavit with the trial court. The trial court found counsel’s affidavit credible and determined that

Applicant did not have the opportunity to file an appeal. We conclude that there was a breakdown

in the system. Ex parte Riley, 193 S.W.3d 900, 902 (Tex. Crim. App. 2006).
                                                                                                       2



       The trial court has recommended that Applicant be granted relief. We find that Applicant

is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction in Cause No.

1374263 from the 184th Judicial District Court of Harris County.

       Applicant is ordered returned to that time at which he may give a written notice of appeal so

that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall be

calculated as if the sentence had been imposed on the date on which the mandate of this Court issues.

We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file

a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: June 24, 2015
Do Not Publish